Citation Nr: 0803523	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  June 2004 and August 2004 rating 
decisions of the  No. Little Rock, Arkansas Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In October 2006, the veteran testified before the undersigned 
Acting Veterans Law Judge via video hearing.  A copy of the 
hearing transcript is of record and has been reviewed.  

The veteran submitted additional evidence to the Board in 
January 2007, along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for a low back 
disability.  On review, the Board finds that further 
development is necessary prior to analyzing the claim on the 
merits.

On review, the Board finds that the RO should request 
additional treatment records.  In this regard, the Board 
notes that the veteran last underwent a VA examination of the 
spine in August 2004, at which time the examiner provided an 
etiology opinion.  Of record at the time the opinion was 
rendered were two private etiology opinions.  However, after 
the examiner provided the August 2004 VA opinion, the veteran 
submitted two additional private opinions.  In particular, 
one of these opinions was rendered in October 2006 by a 
private physician, Dr. Lowery.  Dr. Lowery, who reportedly 
treated the veteran from September 1976 to August 1978, 
suggested a relationship between the veteran's current back 
disability and service.  Thus, the Board finds that the RO 
should request the treatment records upon which Dr. Lowery 
may have based his opinion.  If those records are obtained, 
then the Board finds that the August 2004 VA examiner should 
be given an opportunity to provide an addendum after a review 
of the newly-received records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his 1976 to 1978 treatment records from 
Robert D. Lowery, M.D.  Thereafter, the 
RO should attempt to obtain those 
records, and then associate them with the 
claims folder

2.  Thereafter, if the requested 
treatment records from Dr. Lowery are 
obtained, the claims folder should be 
transferred to the examiner who conducted 
the August 2004 VA examination of the 
spine.  The VA examiner is specifically 
requested to prepare an addendum in which 
he comments regarding whether any of the 
additional evidence which has been 
presented or obtained alters his previous 
opinion.  The examiner is also requested 
to comment regarding the service medical 
records, Dr. Kent's February 2004 
opinion, Dr. Lowery's October 2006 
opinion, and Dr. Davidson's August 2004 
and March 2007 opinions.  A complete 
rationale for the opinion should be 
provided.

If the August 2004 examiner is no longer 
available, or if this examiner determines 
that another examination would be 
helpful, the veteran should be scheduled 
for a new C&P examination.

3.  Thereafter, the RO should 
readjudicate the veteran's service 
connection claim.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



